Title: To George Washington from John Paterson, 22 April 1782
From: Paterson, John,Heath, William,Howe, Robert
To: Washington, George


                        
                            Sir,
                            Highlands April 22. 1782.
                        
                        Your Excellency having been pleased in your letter to major-general Heath of the 17th instant to request our
                            opinion at what places it may be best to establish magazines of provisions for the moving army—and also what should be
                            deemed the dependencies of West-point—We beg leave to give our opinion as follows; viz.
                        Considering the contingencies of the campaign, magazines may be eligible at Fish-kill, Newburgh and New
                            Windsor—Poughkeepsie, Claverack, Great Barrington, Springfield, Hartford, (Morristown, if not too near the enemy) Trenton
                            and Philadelphia. From these, we apprehend, the moving army may be supplied in any operations or manoeuvres it may be
                            called to make.
                        The dependencies of West-point, we are of opinion, should be from Poughkeepsie to
                            Kings-ferry, inclusive; and while the army are within those limits, and detachments only are advanced below, such
                            detachments should be supplied by the contractors for the post and dependencies. We have the honor to be with the greatest respect Your Excellency’s Most Obedient Servants
                        
                        
                            W. Heath M. General
                            M. Howe Majr Genl
                            John Paterson B. General
                        
                    